       Case 20-04008-elm Doc 11 Filed 02/20/20         Entered 02/20/20 11:06:33      Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 20, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION


     In re:                                           Chapter 11

     EVENTIDE CREDIT ACQUISITIONS, LLC,

                                 Debtor.              Case No. 20-40349-elm11


     EVENTIDE CREDIT ACQUISITIONS, LLC,

                                Plaintiff,            Adv. Proc. No. 20-04008-elm


     BIG PICTURE LOANS, LLC, et al.,

                             Defendants.


              AGREED ORDER GRANTING OFFICIAL COMMITTEE OF UNSECURED
              CREDITORS’ MOTION TO INTERVENE IN ADVERSARY PROCEEDING




     60754/0001-19747511v3
    Case 20-04008-elm Doc 11 Filed 02/20/20                 Entered 02/20/20 11:06:33            Page 2 of 3



             Upon the Motion to Intervene in Adversary Proceeding [Adv. Pro. D.N. 9] (the

“Motion to Intervene”)1 filed by the Official Committee of Unsecured Creditors (the

“Committee”) and the Court having found that notice of the Motion to Intervene, as indicated in

the certificate of service annexed thereto, was appropriate under the circumstances and no other or

further notice need be provided; and the Court having reviewed and considered the Motion to

Intervene and the brief submitted in support thereof; and the Debtor having consented to the relief

requested in the Motion to Intervene, and the Court finding that just and sufficient cause exists to

grant the consented to relief provided for herein,

         IT IS HEREBY:

         ORDERED that the Motion to Intervene is hereby GRANTED, and the Committee is

hereby authorized to intervene in the above-captioned Adversary Proceeding; and it is further

         ORDERED that the Committee shall not be required to file anything further to effect its

intervention; and it is further

         ORDERED that the Committee shall be permitted to file pleadings and submit briefing

on all issues pertaining to the Adversary Proceeding; and it is further

         ORDERED that the Committee shall be permitted to attend all depositions relating to the

Adversary Proceeding; and it is further

         ORDERED that the Committee shall be permitted to fully participate and present legal

arguments in all court hearings relating to the Adversary Proceeding; and it is further

                                          ### End of Order###




1
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion to Intervene
or the accompanying memorandum in support thereof.



60754/0001-19747511v3                                   2
 Case 20-04008-elm Doc 11 Filed 02/20/20         Entered 02/20/20 11:06:33   Page 3 of 3



AGREED:

 COLE SCHOTZ P.C.                            FORSHEY PROSTOK, LLP

 By: /s/ Irving E. Walker____________        By: /s/ Bernard R. Given II_________
 Michael D. Warner (TX Bar No. 00792304)     Jeff Prostok (TX Bar No. 16352500)
 Benjamin L. Wallen (TX Bar No. 24102623)    Lynda Lanford (TX Bar No. 11935020)
 301 Commerce Street, Suite 1700             777 Main Street, Suite 1290
 Fort Worth, Texas 76102                     Fort Worth, TX 76102
 Tel: 817-810-5250                           Tel: (817) 887-8855
 Fax: 817-810-5255                           Fax: (817) 977-5273
 mwarner@coleschotz.com                      jprostok@forsheyprostok.com
 bwallen@coleschotz.com                      llankford@forsheyprostok.com

 Gary H. Leibowitz (Admitted pro hac vice)   and
 Irving E. Walker (Admitted pro hac vice)
 COLE SCHOTZ P.C.                            LOEB & LOEB LLP
 300 E. Lombard Street, Suite 1450           Bernard R. Given II
 Baltimore, MD 21202                         (TX State Bar No. 07990180)
 Tel: 410-230-0660                           10100 Santa Monica Blvd., Suite 2200
 Fax: 410-230-0667                           Los Angeles, CA 90067
 gleibowitz@coleschotz.com                   Tel: (310) 282-2000
 iwalker@coleschotz.com                      Fax: (310) 282-2200
                                             bgiven@loeb.com
 Proposed Counsel for the Official Committee
 of Unsecured Creditors                      Proposed Counsel to the Debtor and
                                             Debtor-in Possession




60754/0001-19747511v3                        3
